Citation Nr: 1739392	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  14-32 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to a higher initial disability rating for posttraumatic stress disorder (PTSD) with depression and generalized anxiety disorder, rated as 50 percent disabling prior to March 31, 2016, and as 70 percent disabling from that day forward.

2. Entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU) prior to March 31, 2016. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to April 1955. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  A notice of disagreement was received in December 2013, a statement of the case was issued in August 2014, and a VA Form 9 was received in September 2014.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in June 2015 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

These issues were previously before the Board in August 2015, at which time they were remanded for further development of the record. 

In April 2016, the RO increased the initial evaluation for PTSD with depression and generalized anxiety disorder to 70 percent, effective March 31, 2016.  This does not constitute a grant of the full benefit sought on appeal and thus the claim for increase remains before the Board. AB v. Brown, 6 Vet. App. 35 (1993).

In July 2016, the RO granted a TDIU rating effective March 31, 2016.  Because the claim for a TDIU is part of the claim for a higher initial rating for PTSD with depression and generalized anxiety disorder, this is only a partial grant of the benefit sought, and the issue of entitlement to a TDIU prior to March 31, 2016, remains on appeal before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Since the November 25, 2011, effective date of the grant of service connection, the Veteran's PTSD with depression and generalized anxiety disorder has been manifested by the following symptoms: ongoing severe sleep impairment, near-continuous depression, anxiety, irritability, panic attacks, occasional suicidal ideation, social isolation, avoidance behaviors, inability to establish and maintain effective relationships, and neglect of grooming habits/personal hygiene during periods of depression; such symptoms more nearly approximate occupational and social impairment with deficiencies in most areas.  Symptoms of total occupational and social impairment have not been demonstrated.

2. The medical and other evidence of record reasonably demonstrates that the Veteran's service-connected PTSD with depression and generalized anxiety disorder renders him unable to secure or follow a substantially gainful occupation. 


CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in favor of the Veteran, the criteria for an initial 70 percent rating, but not higher, for PTSD with depression and generalized anxiety disorder, from the November 25, 2011, effective date of service connection, have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).


2. Resolving all reasonable doubt in favor of the Veteran, the criteria for entitlement to a TDIU prior to March 31, 2016, have been met. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2016).

With respect to the duty to notify, the issue on appeal arises from a disagreement with the initial disability rating that was assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that the Veterans' Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with that regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the VLJ asked questions to draw out why the Veteran believed that a higher rating was warranted for PTSD.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran that was not obtained while the appeal was in remand status.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, relevant, available evidence.  VA has obtained an examination with respect to the claims on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

1. Increased rating - PTSD with depression and generalized anxiety disorder

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4. 

Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition. 38 C.F.R. § 4.1.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation sole on the basis of social impairment. 38 C.F.R. § 4.126 (b).

The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life.  The assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. 

As noted above, the Veteran's disability is rated as 50 percent disabling prior to March 31, 2016, and as 70 percent disabling from that day forward.  Acquired psychiatric disorders such as PTSD with depression and generalized anxiety disorder are evaluated under DC 9411 by applying the criteria found under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130.  

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

Where a psychiatric disorder such as PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships, a 70 percent rating is assigned. DC 9411.

A 100 percent evaluation requires total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting herself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name. 

The symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim. Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013). In Vazquez-Claudio, the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration. Id. at 118.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating. Id. at 116.  

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  A score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)." Id. 

Factual Background

The Veteran contends that his service-connected PTSD with depression and generalized anxiety disorder warrants a 70 percent disability rating throughout the entire appeal period. See December 2013 and August 2016 NOD. 

The pertinent evidence in this case consists of the Veteran's hearing testimony; his written statements in support of his claim; and VA PTSD examinations conducted in April 2013 and March 2016. 

During the April 2013 VA examination, the Veteran endorsed nervousness, considerable sleep problems, nightmares, hypervigilance, use of extreme caution when out in public, difficulty associating with his family members due to irritability, dislike of crowds (stays to himself), and near-constant depression.  The Veteran reported that he was unemployed, but when he did work, he had very little conversation people and missed time from work due to emotional problems.  It was noted that the Veteran was depressed most of the time.  During these time periods, he would withdraw for days at a time and ignore his grooming habits.  He admitted to occasional suicidal thoughts in the past.  He was tearful, felt a lack of energy and drive, and did not enjoy doing fun things.  He stated that he even stopped watching TV at times.  He endorsed high blood pressure due to anxiety symptoms.  He indicated that he would "get shaky" at these times, worried a lot, and seemed to be suffering from generalized anxiety.  He had constant intrusive thoughts and memories about his service in Korea.  The Veteran lived alone and had no contact with his family.  He had only one friend.  

Overall, the examiner stated that the Veteran experienced depressed mood and anxiety; chronic sleep impairment; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; occasional suicidal ideation; a neglect of personal appearance and hygiene; and an intermittent inability to perform activities of daily living.  The examiner assigned a GAF score of 53. 

In a December 2013 statement, the Veteran reported that his psychiatric disability warranted a 70 percent rating based on his symptoms of depressed mood, suicidal thoughts, panic attacks, difficulty establishing and maintaining relationships, and impaired judgment. 

During his June 2015 Board hearing, the Veteran stated that he was in an constant depressed state.  He endorsed panic attacks, occurring approximately every two days; avoidance of people; impaired judgement/state of confusion; suicidal thoughts; and difficulty getting along with others.  The Veteran reported that was married but lived separately from his wife because of his PTSD.  He denied having any close friends.  He reported that he last worked 25 years ago as a vendor, but had difficulties being around people and being social in that capacity. 

The Veteran underwent a VA PTSD examination in March 2016.  The examiner described the psychiatric disorder as resulting in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran reported that he had no contact with his sisters; he had no children; and lived alone.  He had one friend who would call and visit on occasion, but the Veteran otherwise did not socialize.  He stated that he did not enjoy anything anymore.  The Veteran reported that his emotional problems caused him to miss work in the past and that they prevented him from working now.  He last worked in 1999.  The Veteran stated that he stayed away from most people because he was usually irritable and short tempered.  He had significant relationship problems.  He avoided going into crowds due to the noise and confusion.  He also avoided family gatherings.  He stated that he felt depressed every day; was stressed out; stayed to himself; and neglected grooming and chores.  He denied any suicidal ideation.  He isolated himself when anxious; this was accompanied by shortness of breath, sweats, and a fast heartbeat. 

Current symptoms included depressed mood; anxiety; suspiciousness; panic attacks that occur weekly or less often; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; chronic sleep impairment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; inability to establish and maintain effective relationships; neglect of personal appearance and hygiene; and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  

The examiner stated, "It would appear that his ability to function in a gainful employment setting is quite limited by his emotional difficulties, but also now due to his advanced age and physical health."  He went on to note, "With regard to his functional abilities for employment, he has great difficulty relating to other persons, tends to isolate and avoid most contact and his mood and temperament are quite irritable.  Therefore these factors as well as his age and health might be prohibitive of gainful activity." 

Discussion

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the symptoms of PTSD with depression and generalized anxiety disorder have more nearly approximated the criteria for a higher initial 70 percent rating, but not higher, for the period prior to March 31, 2016. 38 C.F.R. § 4.7 (2016).

Specifically, the April 2013 VA examination findings, the June 2015 hearing testimony, and the Veteran's various statements in support of his claim all demonstrate that, prior to March 31, 2016, his PTSD with depression and generalized anxiety was primarily manifested by the following symptoms: severe sleep impairment, near-continuous depression, anxiety, irritability, panic attacks, occasional suicidal ideation, social isolation, restricted social functioning, avoidance behaviors, inability to establish and maintain effective relationships, and neglect of personal appearance and hygiene during periods of depression.  The Board finds that the severity, frequency and duration of such psychiatric symptomatology is consistent with, and more nearly approximates occupational and social impairment with deficiencies in most areas, i.e., the criteria for a 70 percent rating.

However, the criteria for a 100 percent disability rating have not been met at any time.  The evidence does not indicate total occupational and social impairment.  No medical professional has provided any such opinion indicating that the Veteran has total impairment.  Moreover, the actual symptoms shown during the VA examinations do not include such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Although the Veteran's examinations have shown occasional suicidal ideation, no medical professional has provided any opinion indicating that the Veteran is in persistent danger of hurting himself or others.  

Moreover, while the 2013 and 2016 examinations noted an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), neither VA examiner found that such symptomatology resulted in total occupational and social impairment.  The 2013 VA examiner indicated that the Veteran neglected his personal hygiene during isolated periods of withdrawal/depression, but no other problems with ADL's were noted.  Overall, these symptoms do not manifest with severity, frequency, and duration commensurate with a 100 percent rating.  

The Board acknowledges that the list of symptoms supporting a 100 percent rating is not exhaustive. See Mauerhan at 442-43.  However, even when taking into account the actual symptoms shown during this appeal, while the Veteran does have occupational and social impairment, total impairment has not been shown.  Although the Veteran's lives alone and has no contact with family, he has been known to socialize, albeit to a limited extent, with one friend.  The Board is thus unable to conclude that the Veteran has total social impairment.  To the extent that the Veteran does have occupational impairment, for the reasons set forth below, the Board is granting a TDIU (for the period prior to March 31, 2016).  As such, any occupational impairment experienced by the Veteran as a result of his service-connected acquired psychiatric disability will be compensated for with the grant of a TDIU. 

In short, the weight of the evidence is against a finding that his service-connected psychiatric disorder symptoms are of the frequency, severity, and duration contemplated by the schedular criteria for the 100 percent rating, or that such symptoms cause total occupational and social impairment. 

Accordingly, the Board finds that the criteria for an initial 70 percent rating, but not higher, for PTSD with depression and generalized anxiety are met since service connection was established.  However, the Board finds that the preponderance of the evidence is against the assignment of a rating higher than 70 percent. 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2. TDIU, prior to March 31, 2016

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation. Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation. 

The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  Marginal employment shall not be considered substantially gainful employment.  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age. 

In light of the grant above, the Veteran is in receipt of a 70 percent disability rating for PTSD with depression and anxiety disorder as of November 25, 2011.  Thus, the Veteran meets the minimum percentage requirements of 38 C.F.R. § 4.16 (a).  

The remaining question is whether the Veteran's service-connected PTSD with depression and anxiety, which is his only service-connected disability, causes him to be unable to secure or follow a substantially gainful occupation for the period prior to March 31, 2016. 

The Veteran's VA Form 21-8940, "Veterans Application for Increased Compensation Based on Unemployability" shows that he completed three years of high school and had no additional training or education.  He reported that he was self-employed as a vendor on a part-time, or marginal basis, until 2005. 

During the 2013 VA examination, the Veteran reported that he last worked in 1999 (presumably, on a full-time basis).  While the examiner did not specifically address employability, he did note that the Veteran was easily perturbed, suffered from prolonged periods of depression during which times he would withdraw and stay home for days at a time, and had difficulty in establishing work relationships.  The Veteran stated that he had missed time from work due to his emotional problems.  

In a July 2014 statement, the Veteran reported that he had not engaged in any meaningful employment in years as a result of his PTSD.  He reiterated this sentiment in his VA Form 9. 

With respect to his functional abilities for employment, the 2016 examiner found that the Veteran had great difficulty relating to other persons, tended to isolate and avoid most contact, and his mood and temperament was quite irritable.  The examiner stated that his ability to function in a gainful employment setting was quite limited by his emotional difficulties.  

After thoroughly considering the totality of the evidence, to include the symptoms delineated by the 2013 and 2016 examiners and the Veteran's statements as to effects of his disability on employment, the Board finds that the Veteran's PTSD symptoms have remained consistent throughout the appeal and are best described as not being able to function in a gainful employment setting due to his PTSD symptoms, as opined by the 2016 VA examiner.  The Board finds that the medical evidence of record shows that that the Veteran has consistently experienced severe functional impairment as a result of service-connected PTSD with depression and anxiety disorder.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that for the period prior to March 31, 2016, the criteria for a TDIU are met. 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lastly, the Board has considered the decision of the Court in Bradley v. Peake, 22 Vet. App. 280 (2008).  In Bradley, the Court held that special monthly compensation (SMC) might be warranted when a separate award of a TDIU rating, predicated on a single disability (perhaps not ratable at the schedular 100 percent level), is considered together with another disability separately rated at 60 percent or more. See 38 U.S.C.A. §1114 (s); see also Buie v. Shinseki, 24 Vet. App. 242, 250 (2011).

The Board does not find that an SMC rating is warranted.  Here, the Veteran does not have another disability separately rated as 60 percent or more for the entirety of the appeal period.  Moreover, the record does not contain an indication that the Veteran has been rendered housebound.  As such, the concerns addressed in Bradley and Buie are not present, and the Board needs not further address whether SMC ratings are warranted during the pendency of the appeal. 



ORDER

Entitlement to an initial 70 percent rating, but not higher, for PTSD with depression and generalized anxiety disorder, effective November 25, 2011, is granted.

Entitlement to a TDIU prior to March 31, 2016, is granted.




____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


